Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 1 of 9 PageID #: 15967



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ROUTE1 INC.,

               Plaintiff/Counterclaim
               Defendant,

               v.                        C.A. No. 17-331-KAJ
                                         REDACTED - PUBLIC VERSION
 AIRWATCH LLC and VMWARE, INC.,

               Defendants/Counterclaim
               Plaintiffs.


        AIRWATCH’S AND VMWARE’S SUPPLEMENTAL SUBMISSION TO
          THEIR MOTION FOR ATTORNEY FEES UNDER 35 U.S.C. § 285
         AND IN SUPPORT OF CONTINUED SEALING AND REDACTION


 Dated: April 14, 2020
 Redacted Version: April 21, 2020
 OF COUNSEL:                             YOUNG CONAWAY STARGATT &
                                         TAYLOR, LLP

 Michael A. Jacobs                       Elena C. Norman (No. 4780)
 Richard S. J. Hung                      Anne Shea Gaza (No. 4093)
 MORRISON & FOERSTER LLP                 Samantha G. Wilson (No. 5816)
 425 Market Street                       Rodney Square
 San Francisco, CA 94105                 1000 North King Street
 (415) 268-7000                          Wilmington, DE 19801
 mjacobs@mofo.com                        (302) 571-6600
 rhung@mofo.com                          enorman@ycst.com
                                         agaza@ycst.com
 Bita Rahebi                             swilson@ycst.com
 MORRISON & FOERSTER LLP
 707 Wilshire Boulevard                  Attorneys for AirWatch LLC
 Los Angeles, CA 90017                   and VMware, Inc.
 (213) 892-5200
 brahebi@mofo.com
Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 2 of 9 PageID #: 15968




       Pursuant to the Court’s March 31, 2020 Memorandum Opinion (D.I. 312) (“the

Opinion”), Defendants AirWatch LLC and VMware, Inc. (collectively, “AirWatch”) hereby

supplement their motion for attorney fees under 35 U.S.C. § 285 (the “Motion”) and request the

Court award them                   , including               from Morrison & Foerster LLP,1

                 from Wilmer Cutler Pickering Hale and Dorr LLP (“WilmerHale”),2 and

               from Young Conaway Stargatt & Taylor, LLP.3 In support of its request, AirWatch

has contemporaneously herewith submitted amended and supplemental billing statements for the

Court’s and Route1’s review and evaluation. The redactions reflected in the amended and

supplemental billing statements relate to: (1) information protected by the attorney-client

privilege and/or work-product doctrine; or (2) the ongoing Canadian action involving AirWatch

and Route1, the Federal Circuit appeal of this action, or other confidential information.

AirWatch is deducting from its fee request time entries falling into category (2), and has marked

those entries on the billing statements accordingly. It will seek fees on the appeal after the

conclusion of the proceedings at the Federal Circuit.

       AirWatch’s redactions are warranted given the pending appeal of this case,4 pending




       1
           See Supplemental Declaration of Richard S.J. Hung, filed contemporaneously herewith.
       2
        See Supplemental Declaration of Cynthia D. Vreeland, filed contemporaneously
herewith.
       3
           See Supplemental Declaration of Anne Shea Gaza, filed contemporaneously herewith.
       4
           The appeal is fully briefed; oral argument has not yet been scheduled.




                                                  1
Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 3 of 9 PageID #: 15969




proceedings before the U.S. Patent & Trademark Office,5 and the Canadian action.6 Moreover,

to the extent possible, AirWatch has only redacted portions of entries. The unredacted

information in the amended and supplemental billing statements thus provides Route1 with

information sufficient for it to assess what, if any, objections it may assert to AirWatch’s fees

request. The submission of AirWatch’s amended and supplemental billing statements should not

in any way constitute a waiver of attorney-client privilege or work product protection. See

Princeton Digital Image Corp. v. Office Depot Inc., No. 13-239, 2017 U.S. Dist. LEXIS 18161,

at *10, *12 (D. Del. Jan. 27, 2017) (fees movant did not waive privilege by submitting billing

summary with redacted narratives). To the extent the Court would deem the submission of

redacted entries as a waiver of the privilege as to those entries, AirWatch can unredact the entries

for the Court such that the Court can instead conduct an in camera review. If that is not

available, AirWatch would withdraw its request as to those entries.


I.     AIRWATCH’S AMENDED BILLING STATEMENTS SUPPORT ITS FEES
       REQUEST.

       “[T]here is general agreement that attorney billing statements and time records are

protected by the attorney-client privilege only to the extent that they reveal litigation strategy

and/or the nature of services performed.” United States v. Keystone Sanitation Co., Inc., 885 F.

Supp. 672, 675 (M.D. Pa. 1994) (emphasis in original). As noted above, to the extent AirWatch

has maintained redactions in the amended billing statements, the redactions are limited to: (1)



       5
           Reexamination Proceeding of U.S. Patent No. 7,814,216.
       6
        Discovery is ongoing in the Canadian action, and the parties are set to exchange written
answers from examinations completed in March. The Court is expected to convene a case
management teleconference in late April 2020. (See Ex. 1, Letter to Canadian Court re Status.)




                                                  2
Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 4 of 9 PageID #: 15970




litigation strategy, which is protected by the attorney-client privilege and/or the work-product

doctrine; or (2) activity for which AirWatch is not currently seeking fees, including the Canadian

action, the appeal, and other confidential information.7 AirWatch’s redactions of such

information are proper. See Univ. of Pittsburgh of the Commonwealth Sys. of Higher Educ. v.

Varian Med. Sys. Inc., No. 08-cv-1307, D.I. 879, at 1 (W.D. Pa May 7, 2012) (regarding

procedure for attorney fee and expenses determination, ordering parties to exchange detailed

billing records “with information that is privileged or protected by work product doctrine

redacted”) (Ex. 2); Medtrica Sols., Ltd. v. Cygnus Med. LLC, No. C12-538RSL, 2014 U.S. Dist.

LEXIS 184960, at *8 n.1 (W.D. Wa. July 10, 2014) (allowing non-movant of attorney fee

motion to access movant’s billing statements redacted to the extent necessary to protect

information covered by attorney-client privilege or work-product doctrine).

       Moreover, AirWatch’s amended billing statements “contain sufficient information for

Route1 to determine if it has any objections to AirWatch’s fee request.” (D.I. 312 at 9.)

Regardless, AirWatch has been conservative in its use of redactions. Such redactions are

reasonable because as noted above, a parallel Canadian action involving the same parties, the

same technology, and a related patent, is ongoing, as are reexamination proceedings and an

appeal by Route1 of the present action. (Beard Decl. ¶ 2.) Courts have found limited redactions

of privileged information do not interfere with the assessment of the reasonableness of attorney

fees. See, e.g., Apotex, Inc. v. UCB, Inc., No. 12-cv-60706, 2015 U.S. Dist. LEXIS 176573, at

*6 (S.D. Fla. Dec. 4, 2012) (finding nature of attorney services can be determined despite the

redactions necessary to preserve attorney-client privilege); In re Bill of Lading Transmission &

Processing Sys. Patent Litig., No. 1:09-md-2050, 2012 U.S. Dist. LEXIS 204232, at *15–16


       7
           See Declaration of Brooks Beard, filed contemporaneously herewith.



                                                 3
Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 5 of 9 PageID #: 15971




(S.D. Ohio, June 6, 2012) (declining to deduct any hours claimed for excessive redactions of

time sheet entries that generally contain sufficient information to show reasonableness of

attorney fees). In sum, AirWatch’s amended billing statements enable Route1 to assess its

objections, if any, to AirWatch’s fee request, while preserving attorney-client privilege and

work-product relating to AirWatch’s litigation strategy.


II.    AIRWATCH’S SUPPLEMENTAL BILLING STATEMENTS SUPPORT ITS
       FEES REQUEST ITS CLAIMED FEES FOR THE INTERVENING TIME
       PERIOD SINCE AUGUST 2019.

       In addition to amending the amount of fees sought in light of the rates approved by the

Court (Opinion at 8), the total amount sought (               ) includes recovery of an additional

              which accounts for fees incurred by AirWatch in connection with this action since

the Motion was filed (i.e., September 2019 to February 2020). (See Hung Supp. Decl.; Gaza

Supp. Decl.) More specifically, the time period covered by the billing statements submitted with

the Motion ended in August 2019, and did not include the subsequent activity in this Court. (See

Hung Supp. Decl. ¶¶ 5-7; Gaza Supp. Decl. ¶¶ 4-7.) See In re Rembrandt Technologies, LP

Patent Litigation, C.A. No. 07-MD-1848-GMS, D.I. 1013, at 3 (D. Del. Aug. 25, 2016) (granting

in part defendants’ motion for attorney’s fees and ordering that defendants’ should “submit an

updated total of expenses incurred for approval”) (Ex. 3).

       The supplemental billing statements showing the fees incurred and paid by AirWatch for

this intervening time period are included in the Exhibits to the Supplemental Hung and Gaza

Declarations. The billing statements are being provided with redactions for review by the Court

and Route1, but are being filed under seal given the confidential nature of the billing statements.8


       8
          AirWatch’s amended and supplemental billing statements have been filed under seal in
their entirety. For the same reasons set forth in AirWatch’s unopposed motion to seal and redact



                                                  4
Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 6 of 9 PageID #: 15972




The fees incurred by AirWatch during the intervening time period included opposing Route1’s

motion to dismiss AirWatch’s invalidity counterclaims, performing trial preparations,

coordinating with Route1 for a dismissal stipulation and settlement, and filing briefing and

supporting materials for AirWatch’s attorney fee motion. (Hung Supp. Decl. ¶ 10; Gaza Supp.

Decl. ¶ 8) For the same reasons set forth in AirWatch’s briefing and declarations in support of

its Motion (see D.I. 290-94, 309), these additional fees were reasonable, necessary, and are

properly recoverable.   Accordingly, AirWatch requests the Court include the additional amount

of              in its award of fees.


III.   CONCLUSION

       For the reasons set forth above and in its prior submissions in support of its Motion,

AirWatch requests attorney fees in the amount of                 . AirWatch additionally reserves

the right to seek any fees incurred in connection with the Federal Circuit appeal.




its fee arrangements from the Opinion and supporting declarations (see D.I. 315-19), AirWatch
seeks to keep sealed the fee arrangements included in its billing statements as confidential
business information. (See Beard Decl. ¶ 3; Hung Supp. Decl. ¶¶ 15-18; Gaza Supp. Decl. ¶¶
16-18.) Disclosure of such information would cause significant, specific, and clearly defined
harm to AirWatch and its counsel. (Id.) This reasoning applies with equal force to the narratives
and time entries included in the billing statements, as they contain confidential and privileged
communications and attorney work product, the disclosure of which would also cause
significant, specific, and clearly defined harm. (Id. ¶ 2) See, e.g., Source Search Techs., LLC v.
Kayak Software Corp., No. 11-3388(NLH/KMW), 2016 U.S. Dist. LEXIS 176665, at *4 (D.N.J.
Dec. 19, 2016) (granting motion to seal attorney billing records, “as revealing the nature of
services provided by an attorney to her client can reveal litigation strategy”); see also Travelers
Prop. Cas. Co. of Am. v. Centex Homes, No. 11-3638, 2013 U.S. Dist. LEXIS 26241, at *4–5
(N.D. Cal. Feb. 26, 2013). While the Protective Order in this action and the Court’s Local Rules
to not require a motion to keep sealed and redact a party’s filings, AirWatch will submit a formal
motion if directed to do so by the Court.



                                                 5
Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 7 of 9 PageID #: 15973




Dated: April 14, 2020
                                    YOUNG CONAWAY STARGATT &
                                    TAYLOR, LLP

 OF COUNSEL:                        /s/ Anne Shea Gaza
 Michael A. Jacobs                  Elena C. Norman (No. 4780)
 Richard S. J. Hung                 Anne Shea Gaza (No. 4093)
 MORRISON & FOERSTER LLP            Samantha G. Wilson (No. 5816)
 425 Market Street                  Rodney Square
 San Francisco, CA 94105            1000 North King Street
 (415) 268-7000                     Wilmington, DE 19801
 mjacobs@mofo.com                   (302) 571-6600
 rhung@mofo.com                     enorman@ycst.com
                                    agaza@ycst.com
 Bita Rahebi                        swilson@ycst.com
 MORRISON & FOERSTER LLP
 707 Wilshire Boulevard             Attorneys for AirWatch LLC and VMware, Inc.
 Los Angeles, CA 90017
 (213) 892-5200
 brahebi@mofo.com




                                      6
        Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 8 of 9 PageID #: 15974




                                         CERTIFICATE OF SERVICE

                I, Anne Shea Gaza, Esquire, hereby certify that on April 21, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

         using CM/ECF, which will send notification that such filing is available for viewing and

         downloading to the following counsel of record:


                               Dominick T. Gattuso
                               HEYMAN ENERIO GATTUSO
                               & HIRZEL LLP
                               300 Delaware Ave., Suite 200
                               Wilmington, DE 19801
                               dgattuso@hegh.law

                               Attorneys for Plaintiff Route1 Inc.

                               Michael J. Garvin
                               Marcel C. Duhamel
                               Aaron M. Williams
                               VORYS, SATER, SEYMOUR
                               AND PEASE LLP
                               200 Public Square, Suite 1400
                               Cleveland, OH 44114-2327
                               mjgarvin@vorys.com
                               mcduhamel@vorys.com
                               amwilliams@vorys.com

                               William H. Oldach III
                               VORYS, SATER, SEYMOUR
                               AND PEASE LLP
                               1909 K Street NW
                               Washington, D.C. 20006-1152
                               wholdach@vorys.com

                               Rex W. Miller, II
                               VORYS, SATER, SEYMOUR
                               AND PEASE LLP
                               52 E. Gay Street
                               Columbus, OH 43215
                               rwmiller@vorys.com

                               Attorneys for Plaintiff Route1 Inc.

22018055.1
        Case 1:17-cv-00331-KAJ Document 328 Filed 04/21/20 Page 9 of 9 PageID #: 15975




                I further certify that on April 21, 2020, I caused a copy of the foregoing document to be

         served by e-mail on the above-listed counsel.



         Dated: April 21, 2020
                                                      YOUNG CONAWAY STARGATT
                                                       & TAYLOR, LLP

                                                       /s/ Anne Shea Gaza
                                                      Elena C. Norman (No. 4780)
                                                      Anne Shea Gaza (No. 4093)
                                                      Samantha G. Wilson (No. 5816)
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, DE 19801
                                                      (302) 571-6600
                                                      enorman@ycst.com
                                                      agaza@ycst.com
                                                      swilson@ycst.com

                                                      Attorneys for AirWatch LLC and VMware, Inc.




22018055.1

                                                         2
